Citation Nr: 1546110	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1973 to August 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

As an initial matter, service connection for diabetes mellitus, type II, was denied in a January 2015 rating decision.  In an April 2015 notice of disagreement, VA Form 21-0958, the Veteran indicated that he disagreed with the denial of his diabetes mellitus claim.  As a timely notice of disagreement with the issue of service connection for diabetes mellitus, type II, has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of service connection for diabetes mellitus, type II, is remanded at this time.

The Veteran's last VA examination of his psychiatric disability was in April 2011.  In the Veteran's representative's informal hearing presentation, the Veteran's representative indicated that it requested a remand for another VA examination of the Veteran's psychiatric disability in order for the current severity of that disability to be adequately assessed.  The Board acquiesces to that request and remands this case so that another VA examination of the Veteran's major depressive disorder may be obtained.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding that VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  Appropriate action, to include the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for diabetes mellitus, type II, is necessary.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue a timely substantive appeal to the January 2015 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as to this issue, this appeal must be returned to the Board for appellate review.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain any relevant VA treatment records from the Columbia VA Medical Center, or any other VA medical facility that may have treated the Veteran since January 2015.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected major depressive disorder and its effect on his social and occupational functioning.  The evidence of record, in the form of electronic records must be made available to and reviewed by the examiner.  All tests deemed necessary must be conducted and the results reported in detail.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must provide an explanation as to what these findings represent in terms of his psychological, social, and occupational functioning.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

